  Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 1 of 10 Page ID #1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

HAUNAH VANLANINGHAM and
DANIELLE SCHWARTZ, individually and on                   No. ________________
behalf of all similarly-situated current citizens
of Illinois,

                       Plaintiffs,

       v.

CAMPBELL SOUP CO.,

                       Defendant.

                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(d), 1441(a), and 1446,
defendant Campbell Soup Co. removes this case from the Circuit Court for the Twentieth Judicial

Circuit, St. Clair County, Illinois, to the United States District Court for the Southern District of

Illinois. For the reasons explained below, this Court has original jurisdiction over this case

pursuant to the Class Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. § 1332(d); see also

28 U.S.C. § 1453(b). Indeed, the same Plaintiffs filed a functionally identical case against

Campbell two years ago in the Circuit Court for the 20th Judicial Circuit of County of St. Clair,

and Campbell successfully removed that case to this Court. See Schwartz v. Campbell Soup Co.,

2019 WL 126188 (S.D. Ill. Jan. 8, 2019).

                              I.     THE STATE COURT ACTION

       On March 6, 2020, Plaintiffs Haunah Vanlaningham and Danielle Schwartz filed a Class
Action Complaint in the Circuit Court for the Twentieth Judicial Circuit, St. Clair County, Illinois,

captioned Haunah Vanlaningham and Danielle Schwartz v. Campbell Soup Co., 20-L-0189 (the

“State Court Action”). Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint filed in the State

Court Action is attached hereto as Exhibit A. Plaintiff served Campbell with a copy of the

Complaint and Summons from the Circuit Court on June 2, 2020. A copy of the summons is

attached here as Exhibit B.
  Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 2 of 10 Page ID #2




       The Complaint alleges three causes of action against Campbell: (1) violation of Illinois

Consumer Fraud Act (“ICFA”), 815 ILCS 505/2, (2) Breach of Express Warranty, and (3) unjust

enrichment. Compl. ¶¶ 67–95. These claims arise out of Campbell allegedly false and deceptive

marketing and sale of the following Campbell “Home Style” and “Slow Kettle” soups: Harvest

Tomato With Basil, Healthy Request Harvest With Basil, Zesty Tomato Bisque, New England

Clam Chowder, Vegetable Medley, Minestrone, Potato Broccoli Cheese, Tomato & Sweet Basil

Bisque, Roasted Red Pepper & Smoked Gouda Bisque, New England Clam Chowder with Fresh

Cream, and Creamy Broccoli Cheddar Bisque (collectively “Soups”).
       Plaintiffs brings this action as a putative class action. They seek to represent a class of “All

current citizens of Illinois who purchased Campbell Home Style Harvest Tomato With Basil soup;

Home Style Healthy Request Harvest With Basil soup; Home Style Zesty Tomato Bisque soup;

Home Style New England Clam Chowder soup; Home Style Light New England Clam Chowder

soup; Home Style Vegetable Medley soup; Home Style Minestrone soup; Home Style Potato

Broccoli Cheese soup; Slow Kettle Tomato & Sweet Basil Bisque soup; Slow Kettle Roasted Red

Pepper & Smoked Gouda Bisque soup; Slow Kettle New England Clam Chowder soup; Slow

Kettle New England Clam Chowder With Fresh Cream soup; and/or Slow Kettle Creamy Broccoli

Cheddar Bisque soup for personal, family, or household purposes in the five years preceding the

filing of the Complaint (the ‘Class Period’).” Compl. ¶ 58.

       Plaintiff seeks an “award of compensatory damages to Plaintiffs and the proposed Class,”

or, alternatively, disgorgement. Compl. at 21 (Prayer for Relief). Plaintiffs allege that they and

each class member would not have purchased the Soups or would have paid less for them had the

labels not been false or misleading. Compl. ¶¶ 14, 15. Plaintiffs also seek an award of “reasonable

and necessary attorneys’ fees and costs,” and “all such other further relief, as may be just and

proper.” Compl. at 21 (Prayer for Relief).




                                                 -2-
     Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 3 of 10 Page ID #3



                               II.   GROUNDS FOR REMOVAL

A.      This action is removable under the Class Action Fairness Act of 2005.
        “[A]ny civil action brought in State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant . . . .” 28 U.S.C. § 1441(a). This action

is removable under § 1441 because the District Courts of the United States have original

jurisdiction over it pursuant to the Class Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C.

§ 1332(d); see also 28 U.S.C. § 1453(b) (setting procedure for removing class actions).

        CAFA gives federal courts original jurisdiction over putative class actions in which: (1)

the aggregate number of members in the proposed class is 100 or more; (2) the amount in
controversy “exceeds the sum or value of $5,000,000, exclusive of interests and costs”; and (3) the

parties are minimally diverse, meaning, “any member of a class of plaintiffs is a citizen of a State

different from any defendant.” 28 U.S.C. § 1332(d)(2), (d)(5)(B). For the following reasons, and

as shown in the accompanying declaration of Kyle Hammonds, these requirements are met, and

this matter is removable.

        1.     This is a putative class action in which the aggregate number of members is
               100 or more.
        This action is a putative class action within the meaning of CAFA. CAFA defines “class

action” as “any civil action filed under rule 23 of the Federal Rules of Civil Procedure or similar

State statute or rule of judicial procedure authorizing an action to be brought by 1 or more

representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B). Plaintiffs filed this action

under 735 ILCS 5/2-801, which provides that “[a]n action may be maintained as a class action in

any court of this State and a party may sue or be sued as a representative party of the class”

provided that the action satisfies four requirements—numerosity, commonality, adequacy of

representation, and that the “class action is an appropriate method” for resolving the dispute. The

requirements of 753 ILCS 5/2-801 parallel Federal Rule of Civil Procedure 23. See Fed. R. Civ.

P. 23(a) (requirements for class certification are commonality, typicality, numerosity, and

adequacy of representation).




                                                -3-
     Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 4 of 10 Page ID #4




          Plaintiffs’ putative class action likewise contains 100 or more members. Plaintiffs seek to

represent a class of “[a]ll current Illinois citizens who purchased” the Soups during the Class

Period. Compl. ¶ 58. Plaintiff alleges that “the Class consists of hundreds of purchasers.

Accordingly, it would be impracticable to join all Class Members before the Court.” Compl. ¶ 60.

By Plaintiffs’ own allegations, this element is met.

          2.      The aggregate amount in controversy exceeds $5,000,000
          CAFA permits courts to aggregate the claims of the individual class members “to determine

whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interests
and costs.” 28 U.S.C. § 1332(d)(6). A defendant seeking to remove a case must assert “a short and

plain statement of the grounds for removal” and defendant’s allegations of the amount in

controversy “should be accepted when not contested by the plaintiff or questioned by the court.”

Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017); see also

Blomberg v. Serv Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011) (a removing party must establish

the amount in controversy by a good faith estimate that is “plausible and adequately supported by

the evidence.”). If defendant’s assertions are challenged, it bears the burden of establishing the

amount in controversy by a preponderance of the evidence. See Dart Cherokee Basin Operating

Co., LLC v. Owens, 135 S. Ct. 547, 553–54 (2014). “This burden is not ‘daunting’ and only

requires that the defendant ‘provide evidence establishing that it is more likely than not that the

amount in controversy exceeds [$5,000,000].’” Blevins v. Republic Refrigeration, Inc., 2015 WL

12516693, at *6 (C.D. Cal. Sept. 25, 2015) (citation omitted) (alterations in original). Defendant

may submit this evidence in opposition to plaintiff’s motion to remand. Dart Cherokee, 135 S. Ct.

at 554 (“Evidence establishing the amount is required . . . only when the plaintiff contests, or the

court questions, the defendant’s allegations.”).

          Here, Plaintiffs’ request for compensatory damages puts more than $5,000,000 in

controversy.1 Plaintiffs claim that if they “had known the soup in fact contained preservatives,


1
    Campbell disputes that Plaintiffs are entitled to any relief.

                                                    -4-
  Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 5 of 10 Page ID #5




[they] would not have purchased it or would have paid less for it.” Compl. ¶ 14, 15. Plaintiffs

assert their experiences are typical of those of the putative class. Compl. ¶ 62. Plaintiffs claim the

labeling of the particular soup they purchased is “substantially similar” to other Campbell soups,

so they have standing to raise claims on behalf of the putative class as to all of the Soups. Compl.

¶¶ 16–17. Thus, Plaintiffs seeks for themselves and the putative class compensatory damages

corresponding to the amount Illinois consumers spent on the Soups during the Class Period.

        As explained in the declaration of Kyle Hammonds filed in support of this Notice of

Removal, Campbell total sales of the Soups to retailers and other third-parties located in Illinois
was more than $5.5 million over a comparable four-and-a-half-year period (2014, 2015, 2016,

2017, and part of 2018). See Declaration of Kyle Hammonds (“Hammonds Decl.”) ¶ 6; Compl.

¶ 58 (defining “Class Period” as including the five-year period prior to the filing of the Complaint).

And this number is necessarily underinclusive. Campbell sells the Soups to grocery stores,

distributors, and other third-parties, which sell the Soups to consumers at a markup. Hammonds

Decl. ¶ 5. So, the total sales figure reflected in the Hammonds declaration ($5.5 million) is less

than the total retail sales number. Id. Also, the Hammonds accounts for sales over a four-and-a-

half-year period, while the Class Period in this case is five years. Compare id. ¶ 6, with Compl.

¶ 58. Finally, although retailers in Illinois may sell to out-of-state customers, this practice likely

produces small and offsetting effects on state-specific sales numbers. Hammonds Decl. ¶ 5. As

this Court previously held, “the extrapolation from wholesales into retail sales by Mr. Hammonds

is a plausible method of calculating damages.” Schwartz v. Campbell Soup Co., 2019 WL 126188,

at *2 (S.D. Ill. Jan. 8, 2019).

        Given the breadth of Plaintiff’s compensatory damages request and their apparent intent to

seek a complete refund of the purchase price paid, Compl. ¶¶ 14, 15, Campbell could be on the

hook for actual damages equal to the total retail sales figure over the five-year class period, which

exceeds $5.5 million.

        “Plaintiffs also bring claims under ICFA, which permits the recovery of punitive damages.”

Schwartz, 2019 WL 126188, at *2; Compl. ¶ 68. “Where both actual and punitive damages are


                                                 -5-
  Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 6 of 10 Page ID #6




recoverable under a complaint each must be considered to the extent claimed in determining the

jurisdictional amount.” Cadek v. Great Lakes Dragaway, Inc., 58 F.3d 1209, 1211 (7th Cir. 1995).

“If punitive damages are available, subject matter jurisdiction exists unless it is legally certain that

the plaintiff will be unable to recover the requisite jurisdictional amount.” LM Ins. Corp. v.

Spaulding Enters. Inc., 533 F.3d 542, 551 (7th Cir. 2008).

       Plaintiff does not expressly request punitive damages, but her prayer for relief includes “all

such other and further relief, as may be just and proper.” Compl. at 21 (Prayer for Relief). “Thus,

it is still appropriate for the Court to consider potential punitive damages as part of the amount in
controversy analysis.” Schwartz, 2019 WL 126188, at *2 (in prior identical case against Campbell

on same products by same Plaintiffs, considering punitive damages in ICFA complaint with

identical allegations); see also See Oshana v. Coca-Cola Co., 472 F.3d 506, 512 (7th Cir. 2006)

(accounting for punitive damages “although the complaint was silent about punitive damages,

[because] the ICFA permits recovery of punitive damages . . .”).

       As this Court previously found, it is not “legally certain that plaintiff will be unable to

recover the requisite jurisdictional amount,” especially given Campbell potential exposure on

punitive damages. Spaulding, 533 F.3d at 551; Schwartz, 2019 WL 126188, at *3. To the contrary,

Campbell sold more than $5.5 million in Soups during a comparable four-and-a-half-year period,

a number that is necessarily lower than the retail sales figure but still exceeds the jurisdictional

threshold. This element is satisfied.

       3.      The parties are minimally diverse.
       The parties are minimally diverse because “any member of [the class] of plaintiffs is a

citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

       Plaintiffs Haunah Vanlaningham and Danielle Schwartz are both citizens of Illinois who

reside—and on information and belief are domiciled—in St. Clair County, Illinois. Compl. ¶¶ 14,

15; Seaboard Fin. Co. v. Davis, 276 F. Supp. 507, 509 (N.D. Ill. 1967) (“The domicile is the state

in which a person resides with the intention of remaining.”). Plaintiff seeks to represent a class of




                                                  -6-
     Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 7 of 10 Page ID #7




Illinois purchasers. Compl. ¶ 58. It stands to reason that at least one of those individuals is

domiciled in Illinois.

        Defendant is not citizens of Illinois. Campbell is a New Jersey corporation with its principal

place of business in Camden, New Jersey. See Compl. ¶ 18; Basden v. AG Growth Int’l, Inc., 2012

WL 3610112, at *1 (S.D. Ill. Aug. 21, 2012) (“A corporation is a citizen of the state in which it is

incorporated and maintains its primary place of business.”). Thus, at least one (and in fact both)

Plaintiff is a citizen of different states from Defendant, and CAFA’s minimal diversity

requirements are met. See 28 U.S.C. § 1332(d)(2).

B.      There are no barriers to removal.
        This action does not fall within the exclusions to removal jurisdiction described in 28

U.S.C. §§ 1332(d)(4), (d)(9), or 28 U.S.C. § 1453(d).2

        Section 1332(d)(4) requires a federal court to decline jurisdiction over a class action when,

among other things, “greater than two-thirds of the members of all proposed plaintiff classes in the

aggregate are citizens of the State in which the action was originally filed,” and at least one

defendant whose “alleged conduct forms a significant basis for the claims asserted by the proposed

class . . . is a citizen of the State in which the action was originally filed.” 28 U.S.C.

§ 1332(d)(4)(A); see also 28 U.S.C. § 1332(d)(4)(B) (similarly excluding cases where “two thirds

or more of” the class members and “the primary defendants, are citizens of the State in which the

action was originally filed”). Section 1332(d)(4) does not apply here because Campbell is not a

citizen of Illinois, the state in which the action was originally filed. Compl. ¶ 18.3




2
  Campbell is not a “State[], State officials, or other governmental entities against whom the district
court may be foreclosed from ordering relief.” 28 U.S.C. § 1332(d)(5)(A) therefore does not
preclude this Court’s jurisdiction.
3
  For the same reason, this Court may not decline to assert jurisdiction over this case under 28
U.S.C. § 1332(d)(3) (permitting a district court to decline jurisdiction over “a class action in which
greater than one-third but less than two-thirds of the members of all proposed plaintiff classes in
the aggregate and the primary defendants are citizens of the State in which the action was
originally filed . . . .”).

                                                 -7-
     Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 8 of 10 Page ID #8




        Sections 1332(d)(9) and 1453(d) exempt certain securities and corporate governance cases

from CAFA’s broad jurisdictional grant. See 28 U.S.C. § 1332(d)(9) (explaining that § 1332(d)(2)

does not apply to cases arising under several sections of the Securities Act of 1933, several sections

of the Securities Exchange Act of 1934, and certain state corporate governance laws); id. § 1453(d)

(same). Those provisions do not bar jurisdiction here because Plaintiffs’ claims do not arise under

the Securities Act of 1933 or the Securities Exchange Act of 1934, nor do they involve state-centric

corporate governance issues. See Compl. ¶¶ 49–65 (claims arising under Illinois common law and

consumer protection statutes).

C.      Venue and intra-district assignment are proper.
        The Southern District of Illinois, East St. Louis division is the proper venue and intra-

district assignment for this action upon removal because this “district and division embrace” the

Circuit Court for the 20th Judicial Circuit County of St. Clair, where the Complaint was filed and

is currently pending. See 28 U.S.C. § 1441(a).

D.      Campbell has satisfied all other requirements of the removal procedure.
        This Notice of Removal is timely filed. Campbell was served with a copy of the Complaint

and Summons on June 2, 2020. Campbell filed and served this Notice of Removal within 30 days

of service of the Complaint in compliance with 28 U.S.C. § 1446(b).

        As required by 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings, and

orders served upon Campbell are being filed herewith. These documents are attached hereto as

Exhibits A–C. A true and correct copy of the state court’s docket is attached hereto as Exhibit D.

        Pursuant to 28 U.S.C. § 1446(d), Campbell will promptly serve on Plaintiffs and file with

the Circuit Court a “Notice to Adverse Party and State Court of Removal to Federal Court.”

Campbell will also file with this Court a “Certificate of Service of Notice to Adverse Party and

State Court of Removal to Federal Court.”

                   III.    RESERVATION OF RIGHTS AND DEFENSES
        Campbell expressly reserve all its defenses and rights, and none of the foregoing shall be

construed as in any way conceding the truth of any of Plaintiffs’ allegations or waiving any of


                                                 -8-
  Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 9 of 10 Page ID #9




Campbells’ defenses. See, e.g., Key v. DSW, Inc., 454 F. Supp. 2d 684, 691 (S.D. Ohio 2006)

(“[T]he fact that Defendant removed the case does not mean that Defendant concedes that Plaintiff

has adequately alleged appropriate damages.”).

                                     IV.    CONCLUSION
        WHEREFORE, Campbell requests that this Court consider this Notice of Removal as

provided by law governing the removal of cases to this Court, that this Court take such steps as

are necessary to achieve the removal of this matter to this Court from St. Clair County Circuit

Court, and that this Court will make such other orders as may be appropriate to effect the
preparation and filing of a true record in this cause of all proceedings that may have been had in

the state court action.

        DATED: July 1, 2002



                                                   By: /s/ Kathleen A. Stetsko
                                                       One of the Attorneys for Campbell Soup
                                                       Company

Kathleen A. Stetsko
131 S. Dearborn Street, Suite 1700
Chicago, IL 60603-5559
Tel: (312) 324-8400
Fax: (312) 324-9400

Charles C. Sipos, pro hac vice forthcoming
CSipos@perkinscoie.com
Lauren W. Staniar, pro hac vice forthcoming
LStaniar@perkinscoie.com
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Tel: (206) 359-3316
Fax: (206) 359-4316




                                                 -9-
 Case 3:20-cv-00647-NJR Document 1 Filed 07/01/20 Page 10 of 10 Page ID #10




                               CERTIFICATE OF SERVICE

       I, Kathleen A. Stetsko, certify that on July 1, 2020, at my direction the foregoing NOTICE

OF REMOVAL was electronically filed with the Clerk of the Court using the CM/ECF system

and served the following attorneys by email:

                             David C. Nelson (ARDC 6225722)
                           Nelson & Nelson, Attorneys at Law, P.C.
                                   420 North High Street
                                  Belleville, Illinois 62220
                                      Tel: 618-277-4000
                              Email: dnelson@nelsonlawpc.com

                           Matthew H. Armstrong (ARDC 6226591)
                                  Armstrong Law Firm LLC
                                8816 Manchester Rd., No. 109
                                  St. Louis, Missouri 63144
                                      Tel: 314-258-0212
                            Email: matt@mattarmstronglaw.com

                                Attorneys for the Putative Class


                                                 I certify under penalty of perjury that the
                                                 foregoing is true and correct.



                                                 /s/ Kathleen A. Stetsko
                                                 Kathleen A. Stetsko




                                               -10-
